Citation Nr: 0622549	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  05-09 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel








INTRODUCTION

The veteran served on active duty from August 1970 to May 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which, in pertinent part, denied 
service connection for PTSD. 


FINDING OF FACT

There is no competent medical evidence showing a diagnosis of 
PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App.  
49 (1990).

Service connection is shown where the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service, 
or, if pre-existing such service, was aggravated during 
service or through statutory presumptions.  38 U.S.C.A. §§ 
1110 and 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).  

With regard to the first element, the veteran does not have a 
current diagnosis of PTSD.  The January 2005 VA medical 
examination report indicated that the veteran did not have a 
current psychiatric disability including PTSD and that such a 
diagnosis could not be "justified." 

The veteran's claims file is absent evidence that he was ever 
diagnosed with PTSD.  On his application form, the veteran 
stated that he had been diagnosed with PTSD at the Vet 
Center.  An August 2002 letter from the Vet Center discussed 
various symptoms the veteran was experiencing and states the 
letter is in support of the veteran's claim for compensation 
for PTSD.  A diagnosis of PTSD is not actually shown.  
Regardless, even if the Board were to assume, for the sake of 
argument, that the letter was intended to state the veteran 
had PTSD, that conclusion would be outweighed by the 
conclusion of the VA examiner in 2005, as discussed above.  
That is because the 2002 letter from the Vet Center was 
authored by a social worker, while a psychologist concluded 
such a diagnosis is not warranted.  A social worker is not an 
examiner qualified to determine initial diagnosis for a 
mental disorder. VBA Fast Letter 05-01. Without a current 
competent diagnosis of PTSD, the claim must fail.  38 C.F.R. 
§ 3.304(f) (2005).  

Since there is no competent evidence showing diagnosis of 
PTSD, there is no need to discuss any further the veteran's 
claimed in-service stressors.  In light of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim, and the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App.  
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir.  
2001).

Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  While the RO's 2002 letter did not specifically tell 
the claimant to provide any relevant evidence in his 
possession, nevertheless, as a practical matter, the Board 
finds that he has been notified of the need to provide such 
evidence.  First, the October 2002 letter informed the 
veteran that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In addition, the October 2002 
letter advised the veteran to tell VA about any additional 
information or evidence that he wanted the VA to get for him 
and advised the veteran that he could submit his own 
statements or the statements of others in support of his 
claim.  Moreover, there is no allegation by the claimant that 
he has any evidence in his possession that is needed for a 
full and fair adjudication of the claim.  As the Board 
concludes above that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
 
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.     

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and private medical treatment records have 
been obtained to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA medical examination in January 
2005 to obtain an opinion as to whether he met the diagnostic 
criteria for PTSD.  38 C.F.R. § 3.159(c)(4)   
   
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  


ORDER

Service connection for PTSD is denied. 

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


